Case 1-17-44665-ess Doc157-10 Filed 12/31/18 Entered 12/31/18 16:34:37

10/23/2018 16-Lawyer Group Spins Off From Windels, Spurred by Rate Pressures | New York Law Journal
= Me Netv Dork Laty Dour rial osmosis cunan My ac
POWERED BY LAW.COM (/ §
Q Search © SOURCESHTTPSH3A%2FGZFWWW,
(newyorklawjournal/search/) Manure knot

Publications (/publications/) Law Topics (/topics/) Surveys & Rankings (/rankings/) Cases  (/newyorklawjournal/case-digests/)

16-Lawyer Group Spins Off From Windels,
Spurred by Rate Pressures

By Christine Simmons (/author/profile/Christine-Simmoans/) | September 05, 2018 at 05:54 PM

Trending Stories

; 7 Insurance Giant Hit With CI
: ! Action Alleging

in = Underpayment for Mental
Health Visits
(httes://www.law,.com/thers
giant-hit-with-class-action-
alleging-underpayment-for-
mental-health-visits/)

THE RECORDER ( ORDER/)

 

first-global-200-survey-she
a-massive-reyenue-gap/)

THE AMERICAN LAWYER

(AME RICANLAWYER/)

 

(Photo: Shutterstock) (https://www.law.com/newy

A group of 16 attorneys at New York-based Windels Marx Lane & Mittendorf, led by NEW YORK LAW JOURNAL
partner Bruce Bronster, have left the midsize law firm to open a litigation and (NEWYORKLAWIOURNAL/)

foreclosure boutique, Bronster LLP. 4 Dechert Practice Leader

The attorneys didn't have to go far. The boutique is subletting space from Windels Politico Takes Facebook Jol
Marx at 156 West 56th St. Bronster referred to the new firm as a “friendly spinoff,” tice-leaderde a
prompted by the desire for flexibility in offering lower rates. husband-and-uk-politico-

The Bronster boutique’s 16 attorneys include four partners, two of counsel and 10 THE AMERICAN. LAWYER
associates, (CAMERICANLAWYER/)

Bronster was a Windels partner for 10 years, after arriving from the now-defunct Temporarily Step Down Dus
Dreier firm. The 15 other attorneys were all formerly associates or counsel at the Exhaustion

; : ; psi//www.law.com/new)
130-attorney Windels firm, Bronster said the group represents the entire tax lien and ele

mortgage foreclosure practice at Windels. rawlinson-to-temperarily-st
}-8258/|

INTERNATIONAL (/INTERNATIONAL

https:/www.law.com/newyorklawjournal/2018/09/05/1 6-lawyer-g roup-spins-off-from-windels-spurred-by-rate-pressures/ 15
Case 1-17-44665-ess Doc157-10 Filed 12/31/18 Entered 12/31/18 16:34:37

10/23/2018 16-Lawyer Group Spins Off From Windels, Spurred by Rate Pressures | New York Law Journal
Andrew Jacabson, Don Abraham and Michael yay a
' | fi

Resnikoff join Bronster as partners of the boutique,

which will focus on real estate, litigation, tax lien and ’ : i Te aay
¥ , ; A nt

mortgage foreclosures and hospitality matters. The
group represents banks, trusts, investors and
servicers in foreclosure litigation and represents
restaurant and retail clients as general outside

acto TOC Liny

counsel,

In particular, Bronster, 54, represents residential real
estate broker Douglas Elliman and real estate
development firm Moinian Group in litigation; Tower
Capital Management and MTAG Services, major
servicers in foreclosure; Tiffany & Co. in real estate Bruce Bronster.
leasing; and Pat LaFrieda Meat Purveyors in a variety

of matters.

Bronster said he left Windels Marx on his own, motivated by flexibility to lower his
rates, fewer conflicts, flexibility to make quick decisions on hiring and mare focus on
his own matters. “We're nimbler, we can make decisions more quickly, we can have
alternate billing rates—and lower rates," he said.

For instance, he said, for one “bulk litigation client,” the boutique lowered billing
rates by 20 percent. “I have the opportunity to increase market share” with lower
rates, he added,

Bronster declined to specify his new firm's billing rates. But he said, for clients who
are accustomed to partner rates in the $600 to $1,000 per hour range, “we've been
able to achieve close to half of that.”

He added that, while Windels has some flexibility on rates, “sometimes you have to

do things by committee.”

Bronster said he continues to have a good relationship with Windels and to refer the

firm matters.

Robert Luddy, Windels’ managing partner, confirmed Bronster left on amicable
terms. “Much of Bruce’s business centers around litigation concerning tax liens and
the conflicts and rate structures associated with that practice make it easier to
operate on a smaller platform,” he said in an email. “I anticipate that our firms will
co-counsel on selected matters unrelated to tax liens when appropriate going

forward.”

Luddy indicated the group departure would not impact Windels' own business,
“Windels enjoyed the best financial performance in our long history last year and |
expect that level of performance to continue into the future,” Luddy said.

f SHARE VW SHARE

Christine Simmons

https://www. law. com/newyorklawjournal/2018/09/05/16-lawyer-group-spins-oft-from-windels-spurred-by-rate-pressures/

erpreke tae ate)

 

2/5
Case 1-17-44665-ess Doc157-10 Filed 12/31/18 Entered 12/31/18 16:34:37

10/23/2018 16-Lawyer Group Spins Off From Windels, Spurred by Rate Pressures | New York Law Journal
Christine Simmons writes about the New
York legal community and the business i — .
of law. Emall her at csimmons@alm.com eh i
and find her on Twitter @chisimmons \ 4 7) (dauthoriprofite/Christine-Simmons/)
q d y

More from this author — (/author/profile/Christine-Simmons/)

Recommended Stories

Anti-Poverty Organization
Mobilization for Justice to Launch
Bronx Office ()

SUSAN DESANTIS (/AWTHOR/PROFILE/SUSAN-DESANTIS/) |
OCTOBER 23, 2018

 

 

https:/www.law.com/newyorklawjaurnal/20 18/09/05/16-lawyer-group-spins-off-froam-windels-spurred-by-rate-pressures/

LEAN ADVISER LEGAL (/LEAN-
ADVISER/STATIC/LEAN-ADVISER/?
CMP=LARMLDC)

Think Lean Daily
Message

" The world of Strategic
Management (SM) has four
traditional stages: Plan,
Execute, Monitor and
Improve. That s what we
shall be doing, planning our
work assignments as
projects, executing them,
monitoring our progress
and then seeing how we
can learn and improve. "

Learn More (/lean-
adviser/static/lean-adviser/?
cmp=LARMLDC)

Featured Firms

Law Offices of Mark E. Salon

2 OLIVER ST #608
BOSTON, MA 02109
857-444-6468www.marksalomone.c

Gary Martin Hays & Associat

a5
